AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                        FILED IN THE
                                                                                                                         U.S. DISTRICT COURT
                                                                  for the_                                         EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                    Nov 26, 2019
                        Lyndell K Lentz
                                                                                                                        SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00221-SMJ
  STATE OF WASHINGTON, SPOKANE JUVINEL                               )
 COURTS, MICHAEL WHITMIRE, LORI WHITMIRE,                            )
             and FEDERAL GOV,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Liberally construing Plaintiff’s complaint in the light most favorable to Plaintiff, the Court finds Plaintiff has failed to state
’
             a claim upon which relief may be granted. Plaintiff’s Complaint, ECF No. 1, is therefore DISMISSED WITH
             PREJUDICE for failure to state a claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2).
             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be taken in good faith and
             would lack any arguable basis in law or fact.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.




Date: 11/26/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
